By Whitman, J.,
dissenting.
This case, so far as the transcript is concerned, comes up in an unsatisfactory manner. Questions of importance, suggested by brief, cannot be considered, because they are not properly before the court. All that can be reviewed is presented by the petition, objections, and order — substantially, the judgment roll.
It is objected, however, even to such review, that no appeal lies in the case thereby made, but the order admitting the will to probate 'is a judgment upon the pleadings and issues of fact and law presented, and from such judgment an appeal lies to this court. The petition avers that Henry Sticknoth died upon the tenth day of February, 1869, in Ormsby County, state of Nevada, having made upon the fourth of said month a will in favor of one Seibo Muntinga. That such will was not made in strict conformity with *235the statute governing such cases, but that the'act of the legislature of March 4th, 1871, provided that it should be admitted to pro- , bate, “ the same as though it was executed in conformity with the general law.” The contestant objects, among other matters which cannot be considered, for the reason before suggested, that the law is unconstitutional, for several grounds specifically assigned. The order of the court admits the will to probate. Thus, by petition and objections, the statute is directly brought in question. That statute is as follows:
“ Sec. 1. The paper'purporting to be the last will and testament of Henry Sticknoth, deceased, is hereby declared to be as legal and valid as though the signature of the testator to the same was attested by two subscribing witnesses; and the claimant, Siebo Muntinga, is hereby authorized to offer said paper for probate before the proper court, and the same shall be considered by the court as if the signature of the testator was attested, as required by law.
“ Sec. 2. Nothing in this act shall be construed as determining the issue of fact, whether said paper is the last will and testament of said deceased; but said issue shall be submitted to and be determined by the proper court.
“Sec. 3. Nothing in this'act shall be so construed as to prevent any heir or heirs of said deceased from contesting the validity of the said paper purporting to be the last will and testament of said deceased, within the time allowed by law, should any such contestant or contestants appear.
“ Sec. 4. No claim of Siebo Muntinga, or of any other person, to the money or estate of said* Henry Sticknoth, deceased, and no action for the recovery of the same by any person, shall be held 'by any court to be barred by the statute of limitations or otherwise ; provided, such claim shall be’ set up, or such action shall be commenced within twelve months from the date of the passage of this act'.
“ Sec. 5. All acts and parts of acts heretofore passed, so far only as they conflict with the provisions of this act, are hereby repealed.” Stats. 1871, 129.
The first section of the statute is fatal to its validity. The con*236stitution of the state of Nevada thus distributes the governmental powers: “The powers of the government of the state of Nevada shall be divided into three separate departments — the legislative, the executive, and the judicial; and no persons charged with the exercise of powers properly belonging to one of these departments shall exercise any functions appertaining to either of the others, except in cases herein expressly directed or permitted.” Const. Art. III.
Now in the first section of the act referred to, the legislative branch of the government says to the judicial, that it shall consider a certain paper “ as if the signature of the testator was attested as required by law.” The law referred to is as follows: “No will, except such nuncupative wills as are mentioned in this act, shall be valid unless it be in writing, and signed by the testator, and sealed with his seal, or by some person in his presence, and by his express direction, and attested by at least two competent witnesses, subscribing their names to the will in the presence of the testator.” Stats. 1862, 58, See. 3.
What this will was cannot be said, as it does not appear in the transcript. The vice of the statute, however, is in this, that it directs a specific course of judicial action in the matter of a special paper, in favor of an individual, contrary to the general course of the law. It is urged that the second section of the statute remedies this. Does it ? It graciously allows the court to decide upon the issue of fact, after talcing away the ordinary statutory means of arriving at such decision. Here is a clear encroachment of the legislative upon the judicial function; which, under all forms of civilized government, has always been contemned and resisted.
It is claimed, however, that in this particular case no one has the right to object. That the statute is remedial and does not trench upon vested rights ; for that no party could be interested in the estate save the heirs of Sticlcnoth, if any, or in their absence, the state ; that the rights of the former are saved by section third of the statute, and that the act is a waiver of the rights of the state.
In the view taken of the statute this argument, however sound in itself, (which point will be hereafter considered) is beside the question. The judge upon the bench, if such view'be correct, could properly *237have refused to obey the statute, and his action would have been sustained. The public administrator is charged with the care of all estates of intestates dying in this county, and in his official capacity represents all the world as against the party seeking to take the estate from his charge.
As the act was an infringement upon the judicial power in that it prescribed a distinct decision contrary to the general course of law in a special case, it was consequently unconstitutional and void, and thus afforded no basis for the order made. The objection could be made by the court, or any one properly before it in the ease. The public administrator was so present in the line of his official duty, and has made such objection, which must be sustained.
Again, while substantially admitting that the act must fail if it interfere with vested rights, which is undoubtedly the law, respondent contends that there is no such interference ; claiming first, that the rights of heirs, if any, are protected by section three of the act; and second, that the right of the state, the only other possible party in interest, might be waived, and has by the statute been so waived. The first position is sound; a fair construction of the section referred to does fully protect them. A similar construction of the entire statute leads to the conclusion that the legislature intended to, and did, so far as it had power, waive all rights of the state ; but the correctness of this second point depends upon the solution of the question whether any such power exists in the legislature.
Upon the death of Sticknoth intestate his estate presently vested in some one, either in heirs, or, failing any heir, in the state of Nevada. As has been said, the rights of the former are protected, and it may be admitted if the right of the state was general the legislature might rightfully waive it, as has been attempted in this instance. But it is not so. It is provided by the constitution enumerating several sources of revenue for school purposes, that * . x x x x x x « all estates that may escheat to the state” x x x x x « an{j ap proceeds derived from any or all of said sources shall be, and the same are hereby, solemnly pledged for educational purposes, and' shall not be transferred to any other fund for other uses.” Theword escheat used as quoted must be deemed to be coextensive with its statutory definition, Avhich includes *238personal as well as real estate, thus: “ If any person shall die, or any person who may have died within the limits of what is now the territory of Nevada, seized of any real or personal estate, and leaving no -heirs, representatives or devisees capable of inheriting or holding the same, and in all cases when there is no owner of such real estate capable of holding the same, such estate shall escheat to and be vested in this territory.” Stats. 1861, 240, Sec. 325.
Prom this it will be seen that the legislature has no power over this fund, its sources or proceeds, save to use it and them as provided. It cannot even be borrowed for state purposes by diversion to other funds,- much less be diminished by appropriation or surrender to a private individual. At Sticknoth’s death, failing heirs, the right to his estate became immediately vested in the school fund and its beneficiaries, and the legislature could in no wise alter such disposition. So the act does interfere with a vested right, and upon this ground also must fail.
I' think the order and judgment appealed from should be reversed, and therefore dissent from the opinion of the court.